Citation Nr: 1040844	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

For reasons explained below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

On his February 2007 VA Form 9, the Veteran indicated his request 
for a Board hearing at the RO before a Veterans Law Judge.  See 
38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2010).  In March 2007, the 
Veteran clarified that he wanted a Travel Board hearing.  The 
Veteran was notified by letter in February 2010 that his Travel 
Board hearing would take place on March 19, 2010 at the RO.  
Later in February 2010, a second letter notified the Veteran that 
his scheduled March 19, 2010 hearing would instead be a video 
conference hearing before a Veterans Law Judge.  On March 18, 
2010, the Veteran's representative noted the conflicting letters, 
indicated that the Veteran would be unable to report, and 
requested that the Veteran be rescheduled for another Board 
hearing.

In light of the confusion with the letters and the Veteran's 
request, the Board finds that the Veteran should be rescheduled 
for a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 
(2010).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge.  The Veteran and his 
representative should be notified by 
letter of the date, time, and place of 
such a hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

